FILED
9/8/2015 4:48:58 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                                     CAUSE NO. 2014-CI-13633

             Helen Arlene Owen, on behalf of all Wrongful          §      IN THE DISTRICT COURT
             Death Beneficiaries and Heirs of                      §                        FILED IN
             Lily Mines, Deceased                                  §                 4th COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                   §
             Helen Bomar, as Wrongful Death Beneficiary and        §                 09/9/2015 8:34:04 AM
             on Behalf of the Estate of Frank Bomar, Deceased      §                   KEITH E. HOTTLE
                                                                   §                         Clerk
             Trinidad Virginia Luna Rangel and Ted Richard    §
             Luna, as all Wrongful Death Beneficiaries and    §
             Heirs of Trinidad Luna, Deceased                 §
                                                              §
             Carrie Lopez, on behalf of all Wrongful          §
             Death Beneficiaries and Heirs of                 §
             Porfirio Ramirez, Deceased                       §           45th JUDICIAL DISTRICT
                                                              §
             Sandra Mata, on Behalf of All Wrongful Death and §
             Beneficiaries and Heirs of Juanita Trinidad,     §
             Deceased                                         §
                                                              §
             Carmen Perez, as Wrongful Death Beneficiary and §
             on Behalf of the Estate of Sally Perez, Deceased §
                                                              §
             Reginald Bateman, as Wrongful Death Beneficiary §
             And Heir of Doris Lewis, Deceased                §
                                                              §
             Orlando Cisneros, as Wrongful Death Beneficiary       §
             And on Behalf of the Estate of Lolie Cisneros,        §
             Deceased                                              §
                                                                   §
                     Plaintiffs                                    §
             vs.                                                   §
                                                                   §
             Specialty Select Care Center of San Antonio,          §
             L.L.C. d/b/a Casa Rio Healthcare and                  §
             Rehabilitation,                                       §
                                                                   §
                     Defendant                                     §      BEXAR COUNTY, TEXAS
             ______________________________________________________________________________

                                       DEFENDANT’S NOTICE OF APPEAL
             ______________________________________________________________________________

                     COMES NOW, Defendant Specialty Select Care Center of San Antonio, LLC, d/b/a Casa

             Rio Healthcare and Rehabilitation (“Defendant” or “Casa Rio”), and timely files this Notice of


             DEFENDANT’S NOTICE OF APPEAL – Page 1
Appeal pursuant to Rule 25.1 of the Texas Rules of Appellate Procedure and, in support thereof,

respectfully shows the Court as follows:

                                               I.
       Defendant Casa Rio appeals from the cause styled, Helen Arlene Owen, et al., v. Specialty

Select Care Center of San Antonio, LLC, d/b/a Casa Rio Healthcare and Rehabilitation, and

having cause number 2014-CI-13633 in the 45th District Court of Bexar County, Texas, Honorable

Judge David Canales presiding.

                                              II.
       Casa Rio appeals the Trial Court’s Order Denying Specialty Select Care Center of San

Antonio, LLC, d/b/a Casa Rio Healthcare and Rehabilitation’s Motion to Compel Arbitration and

Abate, which was signed on August 19, 2015. No party has filed a motion for new trial or other

motion extending the appellate deadline.

                                             III.
       Casa Rio desires to appeal and hereby invokes the Appellate Court’s jurisdiction over all

parties. TEX. R. APP. P. 25.1(b); TEX. CIV. PRAC. & REM. CODE § 51.016; 9 U.S.C.A. § 1; Cotton

Commercial USA, Inc. v. Clear Creek Indep. Sch. Dist., 387 S.W.3d 99 (Tex. App. – Houston

[14th Dist.] 2012, no pet.) (Interlocutory appeal of trial court's denial of motion to compel

arbitration is available regardless of whether motion relied on Texas General Arbitration Act

(TAA) or Federal Arbitration Act (FAA)).

                                              IV.


       This appeal is to the Honorable Court of Appeals for the 4th District of Texas at San

Antonio.




DEFENDANT’S NOTICE OF APPEAL – Page 2
                                              V.
        Because this is an interlocutory, accelerated appeal under TEX. CIV. PRAC. & REM. CODE

§51.016, this Notice of Appeal has been filed within twenty days of the Trial Court’s Order

Denying Specialty Select Care Center of San Antonio, LLC, d/b/a Casa Rio Healthcare and

Rehabilitation’s Motion to Compel Arbitration and Abate and is therefore timely. TEX. R. APP. P.

26.1.

                                            Respectfully submitted,

                                            SULLIVAN & COOK, LLC

                                            /s/     Jeffrey Cook
                                            Jeffrey Cook
                                            State Bar No. 04734495
                                            jcook@sullivancook.com
                                            Adam Barela
                                            State Bar. No. 24027138
                                            abarela@sullivancook.com
                                            600 E. Las Colinas Boulevard
                                            Suite 1300
                                            Irving, Texas 75039
                                            Telephone: (214) 520-7494
                                            Facsimile: (214) 528-6925

                                            -And-

                                            Carl J. Kolb
                                            State Bar Number 11660480
                                            Jeffrey L. Stewart
                                            State Bar No. 19211150
                                            CARL J. KOLB, P.C.
                                            926 Chulie Drive
                                            San Antonio, Texas 78216
                                            Telephone: 210/225-6666
                                            Telecopier: 210/225-2300
                                            carl@carlkolblaw.com
                                            jeff@carlkolblaw.com

                                            -And-


DEFENDANT’S NOTICE OF APPEAL – Page 3
                                           Elizabeth Conry Davidson
                                           Attorney at Law
                                           926 Chulie Drive
                                           San Antonio, Texas 78216
                                           (210) 380-4899 telephone
                                           (210) 225-2300 facsimile
                                           conrydavidson@gmail.com

                                           ATTORNEYS FOR DEFENDANT
                                           SPECIALTY SELECT CARE CENTER OF SAN ANTONIO,
                                           L.L.C. D/B/A CASA RIO HEALTHCARE AND
                                           REHABILITATION

                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document was
sent to all counsel of record on this 8th day of September, 2015, as indicated below.

       Via Facsimile
       Marynell Maloney
       Michelle Maloney
       Byron Miller
       Gavin McInnis
       Marynell Maloney Law Firm, PLLC
       115 East Travis St., 18th Floor
       San Antonio, Texas 78205

                                                                           /s/    Jeffrey Cook




DEFENDANT’S NOTICE OF APPEAL – Page 4